DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,074,580. This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,074,580. This is a statutory double patenting rejection.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all of the elements seen in the instant application and has additional details of receiving a first command at the slave interface, sending an acknowledgement and relaying the command.  Broadening of claims in a child application dictates obviousness.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,074,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all of the elements seen in the instant application and has additional details of receiving a first command at the slave interface, sending an acknowledgement and relaying the command. Broadening of claims in a child application dictates obviousness.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,074,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all of the elements seen in the instant application and has additional details of receiving a first command at the slave interface, sending an acknowledgement and relaying the command. Broadening of claims in a child application dictates obviousness.

Instant Application
11074580
Claim 1
Claim 1 teachings of slave interface coupled via MDB
Host interface
Wireless transceiver
Processor handling electronic device interaction with machine controller, peripheral device, mobile device;
Validating a peripheral device request and send associated commands therein
Claim 9
Claim 7 teachings of slave interface coupled via MDB
Host interface
Wireless transceiver
Processor handling electronic device interaction with machine controller, peripheral device, mobile device;
Validating a peripheral device request and send associated commands therein
Claim 17
Claim 13 teachings of slave interface coupled via MDB
Host interface
Wireless transceiver
Processor handling electronic device interaction with machine controller, peripheral device, mobile device;
Validating a peripheral device request and send associated commands therein


Claim Objections
4.	Claim 9 is objected to because of the following informalities:  line 7 should be corrected to disclose what MDB represents.  Appropriate correction is required which should be written as “a multi-drop bus (MDB)”.
Claim 17 is objected to because of the following informalities:  line 7 should be corrected to disclose what MDB represents.  Appropriate correction is required which should be written as “a multi-drop bus (MDB)”.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6 – 9, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US Publication Number 20130332293) in view of Kolls (US Publication Number 2014/0143074).

7.	As per claims 1, 9, and 17, Ran teaches an electronic device, method and medium for retrofitting a machine to provide external access to one or more electronic peripheral devices of the machine, the electronic device (212, figure 3) comprising: a slave interface (414, figure 4) configured to couple the electronic device to a machine controller (314, figure 4) of the machine via a multi-drop bus (MDB); a host interface (412, figure 4, handles the communication mechanism between the connected elements) configured to couple the electronic device to a first peripheral device (peripheral device, 318, paragraph 44) of the one or more electronic peripheral devices of the machine, wherein the first peripheral device is configured to communicate and is decoupled from the MDB of the machine (peripheral can handle virtual tokens where not necessarily connected to the machine, paragraph 44 – 45); a wireless transceiver; one or more processors (410, figure 4); and non-transitory memory (424, figure 4)  storing one or more programs to be executed by the one or more processors (310, figure 4), the one or more programs comprising instructions for: registering the electronic device as a slave to the machine controller (paragraph 44, registering the possible objects the electronic device can handle); registering the first peripheral device as a slave to the electronic device (paragraph 44, peripheral device connectivity is handled by the driver, wherein registering is seen and initiating connectivity); receiving, from a mobile device via the wireless transceiver (wireless communication with a wireless receiver requires a transceiver on the sending side, paragraphs 26 and 27), a request to access signals generated by the first peripheral device (token management received by UPOS service, paragraph 44); validating the request (paragraph 40), wherein validation of the request indicates that the mobile device is authorized, by a remote server, to access the signals generated by the first peripheral device (validating the authorization of a connected device with respect to the server); and sending a first reset command to the first peripheral device via the host interface (resetting the token upon completion event, 120, figure 1), wherein the first reset command includes a directive to update a signal destination address (step 110, figure 1) of the first peripheral device from a controller address (114, figure 1) of the machine controller to a device address of the electronic device (initialization and handling of addressing of interfaced devices to gain access to the pos system, paragraphs 22 – 25).  
	Ran does not explicitly disclose the MDB functionality with explicitly characterizing and registering a device as a slave.
However, Kolls teaches coupling the electronic device to the machine controller via a multi-drop bus (MDB); wherein the first peripheral device is configured to communicate via MDB protocol and is decoupled from the MDB of the machine; registering the electronic device as a slave to the machine controller; registering the first peripheral device as a slave to the electronic device (slaves characterized with MDB functionality, paragraph 166).
Ran and Kolls are analogous art because they are from the same field of endeavor of sale-based systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ran and Kolls before him, to modify the characterization of Ran with that of Kolls as it would further allow for enhance connectivity and identification. The motivation for doing so would have been to enhance efficiency in the system (paragraphs 14 – 16).  Therefore, it would have been obvious to combine Kolls with Ran to obtain the invention as specified in the instant claims.

8.	Ran modified by the teachings of Kolls as seen in claim 1 above, as per claim 6, 14, and 20, Ran teaches a device, method, medium, wherein the instructions for registering the electronic device as a slave to the machine controller comprise instructions for: identifying the electronic device to the machine controller as the first peripheral device; and accepting registration of the electronic device as the first peripheral device (token handling, paragraph 18, 22 – 24).  

9.	Ran modified by the teachings of Kolls as seen in claim 1 above, as per claim 7 and 15, Kolls teaches a device and method, wherein the first peripheral device is a coin acceptor (506, figure 5), a bill acceptor (506, figure 5), or a payment card reader (526, figure 5), and the first signal is a payment received signal (to 502, figure 5,payment management).  

10.	Ran modified by the teachings of Kolls as seen in claim 1 above, as per claim 8 and 16, Kolls teaches a device and method, wherein the machine is a vending machine, a parking meter, a toll booth, a laundromat washer or dryer, an arcade game, a kiosk, a photo booth, a toll booth, or a transit ticket dispensing machine (different machine functionality seen in paragraph 87).  

Allowable Subject Matter
11.	Claims 2 – 5, 10 – 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang/Bell/Fu/Biship/Villa have teachings of mobile device payment handling and authentication with respect to a pos system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184